Citation Nr: 0027029	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-44 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergic contact 
dermatitis.

2. Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for residuals of a 
right hand and wrist injury.

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension with chest pain.

5.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee with probable 
mild anterior cruciate ligament insufficiency.

6.  Entitlement to a higher initial rating for patellofemoral 
syndrome of the left knee (the rating currently assigned is 
to be clarified).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had over 20 years of active military service, 
ending with his retirement in July 1992.  This matter comes 
to the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO).  By June 1993 rating 
decision, the RO denied service connection for allergic 
contact dermatitis, hepatitis, residuals of a right hand and 
wrist injury, and right and left knee disabilities.  In 
addition, service connection for hypertension was granted and 
an initial 10 percent rating was assigned from August 1, 
1992, the day following the date of the veteran's separation 
from active service.  The veteran duly appealed the RO 
determinations, including the initial rating assigned his 
service-connected hypertension.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Thereafter, by November 1994 rating decision, the RO granted 
service connection for patellofemoral syndrome of the right 
knee with probable mild anterior cruciate ligament 
insufficiency, assigning it an initial 10 percent rating, 
effective August 1, 1992.  Service connection was also 
granted for patellofemoral syndrome of the left knee and an 
initial noncompensable rating was assigned.  The grant of 
service connection for right and left knee disabilities 
constitutes a full award of the benefit sought on appeal with 
respect to those issues.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  However, the veteran subsequently 
perfected an appeal of the down-stream elements of the 
compensation level for his right and left knee disabilities.  
Thus, those issues are now in appellate status.  Id., 114 F. 
3d at 1158.

In April 1995, the veteran testified at a hearing at the RO.  
At his hearing, he indicated that he wished to withdraw the 
issues of service connection for hepatitis and a right hand 
and wrist disability.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (1999).  
His local representative confirmed that the veteran wished to 
withdraw these issues from appellate consideration in May 
1997 written arguments.  In July 1997 written arguments, 
however, the veteran's national accredited representative 
presented argument on behalf of the veteran with respect to 
the issues of service connection for hepatitis and a right 
hand and wrist disability.  Moreover, at his July 2000 Board 
hearing, the veteran himself presented testimony with respect 
to these issues.  Thus, the Board presumes that the veteran 
actually intends to continue the pursuit of his appeal of 
service connection for hepatitis and a right hand and wrist 
disability.

It is noted that in September 1997, the Board remanded the 
matter to the RO for additional development of the evidence 
and to afford the veteran the opportunity to appear at a 
Board hearing, as he requested.  After conducting the 
additional evidentiary development set forth in the Board's 
remand, the RO issued a Supplemental Statement of the Case 
(SSOC) in November 1999, in which it was indicated that the 
10 percent rating for the veteran's left knee disability was 
continued.  As set forth above, however, the veteran's left 
knee disability was initially rated zero percent disabling.  
The record does not contain a rating decision indicating that 
the rating for the veteran's left knee disability was 
increased from zero to 10 percent, nor does it appear that 
the veteran has received any increased compensation.  It 
appears that this may be a clerical error; however, this 
matter requires clarification.  The issues of entitlement to 
higher initial ratings for right and left knee disabilities 
are addressed below in the Remand portion of this decision.


FINDINGS OF FACT

1.  Allergic contact dermatitis had its inception during 
active service.

2.  The veteran was diagnosed with isoniazid (INH) induced 
hepatitis in service and the evidence of record suggests that 
current residuals, including increased serum glutamic 
oxaloacetic transaminase (SGOT) and serum glutamic pyruvic 
transaminase (SGPT) levels, are attributable to the in-
service hepatitis.

3.  The record contains no competent medical evidence of a 
current right hand or wrist disability which is causally 
related to the veteran's military service, any incident 
therein, or any reported continuous symptomatology.

4.  The veteran's hypertension is not manifested by diastolic 
pressure predominately 110 or more with definite symptoms, 
nor is it manifested by a systolic pressure that is 
predominately 200 or greater.


CONCLUSIONS OF LAW

1.  Allergic contact dermatitis and hepatitis were incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).

2.  The claim of service connection for residuals of a right 
hand and wrist injury is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The criteria for a rating in excess of 10 percent for 
hypertension with chest pain have not been met at any time 
since the effective date of the award of service connection 
for that disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in December 
1974, he sought treatment, stating that he had sustained a 
right hand injury one month previously and his right hand 
currently became painful when pressure was applied.  X-ray 
examination was normal.  He was seen again in January 1975 
and reported that his right hand was tender.  He denied 
sensory loss and there was no limitation of motion.  The 
impression was ligament strain versus bone contusion.  

In April 1976, the veteran tested positive for a purified 
protein derivative (PPD) of tuberculin.  He reported that he 
had been exposed to tuberculosis one year earlier.  A chest 
X-ray was within normal limits, but he was started on 
prophylactic INH therapy.  On a periodic physical examination 
in November 1980, the veteran reported a history of 
hepatitis.  The examiner indicated that the veteran had been 
on INH therapy for six months after he had had a positive PPD 
test; it was noted that he had developed hepatitis due to INH 
prophylaxis.  

In September 1982, the veteran was seen after he developed an 
itching rash on his buttocks, right upper extremities, and 
thighs.  The assessment included possible xerotic eczema or 
irritant contact.  In November 1982, he was seen again and it 
was noted that his rash was slowly resolving.  Allergy 
testing was conducted in May 1983 and revealed an allergy to 
grasses, trees and mites.  In May 1985, the veteran sought 
treatment after he was exposed to grass during physical 
training and developed multiple vesicular lesions between the 
webs of his fingers on both hands.  A history of multiple 
allergies, including to grasses, was noted.  The assessment 
was acute contact dermatitis.  The service medical records 
reveal treatment for several subsequent episodes of contact 
dermatitis, including in August 1987, July 1988, April and 
August 1989, and September 1990.

In February 1992, the veteran was hospitalized after he 
experienced sudden chest pain.  A history of a similar 
episode in 1988 was noted, with a negative Thallium stress 
test.  Chest X-ray, electrocardiogram (EKG), and physical 
examination were within normal limits.  A Thallium treadmill 
stress test was also clinically and electrically negative; a 
possible inferior scar without evidence of ischemia was 
noted, unchanged from 1988.  The discharge diagnoses included 
chest pain, unknown etiology, myocardial infarction ruled 
out, elevated glutamic pyruvic transaminase (GPT), and 
hypertension, stable.

At his May 1992 military retirement medical examination, the 
veteran reported a history of a right hand injury in November 
1974 while playing football.  No abnormalities of the right 
hand or wrist were identified on clinical evaluation.  He 
also indicated that he had been diagnosed with hypertension 
in June 1988 and had been on medication since that time.  In 
addition, the veteran reported a history of body rashes due 
to allergies, as well as INH-induced hepatitis.  Following 
clinical evaluation, the following pertinent abnormalities 
were noted:  hepatitis secondary to INH therapy with elevated 
SGOT and SGPT levels, hypertension treated with medication, 
and chronic allergies secondary to trees, grasses, foods, and 
wool.  

Following separation from service, in August 1992, the 
veteran filed claims of service connection for numerous 
disabilities, including allergic contact dermatitis, 
hepatitis, residuals of a right hand and wrist injury, 
hypertension, and right and left knee disabilities.  In 
connection with his claim, he was afforded a series of VA 
medical examinations.

On VA orthopedic examination in November 1992, the veteran 
reported that he had sustained a sprain of the right wrist in 
service, secondary to a hyperextension type injury.  He 
stated that he received conservative treatment immediately 
thereafter.  Since that time, he indicated that he had had no 
more than occasional stiffness in the wrist.  X-ray 
examination of the right wrist was normal.  The impression 
was history of old right wrist sprain.

On VA examination of the skin in November 1992, the veteran 
reported a history of hypertension for which he took Lozol 
and Visken.  He indicated that he had been diagnosed with 
thinning of the inner heart wall, possibly due to an old 
myocardial infarction.  In addition, he indicated that he had 
a skin problem which dated back to 1982, when he first 
developed an acute skin eruption in Korea, consisting of 
extreme pruritus and erythema involving his extremities.  He 
indicated that he had been treated with topical cream as well 
as Prednisone for about two weeks and his rash resolved.  The 
following year, the veteran stated that he began developing 
allergic reactions to grass; he indicated that any contact 
with grasses or trees resulted in extreme pruritus with 
swelling and blisters of any and all contact sites.  He 
stated that he had had many episodes which required his going 
to the Emergency Room for treatments with steroids.  He 
indicated that he had skin testing done in 1983 which showed 
allergies to all types of grasses, trees and house mites.  He 
indicated that he had been able to avoid acute outbreaks as 
long as he had no contact whatsoever with greenery or house 
mites.  He stated that his last attack had been in Honduras 
in 1990, when he brushed up against a banana tree, resulting 
in an acute outbreak.  On objective examination, the examiner 
indicated that there were no skin findings because the 
veteran had been able to restrict his contact with allergenic 
substances and took medication to keep his allergic symptoms 
under control.  The examiner's impression was that the 
history sounded very characteristic for allergic contact 
dermatitis.  He indicated that there was no evidence of 
symptoms of skin disease as it was controlled by total 
avoidance of the precipitating factors and daily intake of 
antihistamines.

On VA general medical examination in December 1992, the 
veteran reported, inter alia, a history of a positive PPD 
test which converted and was treated with six months of INH 
therapy.  He indicated that INH therapy had been discontinued 
after he developed INH-induced hepatitis with some minimal 
normalization of liver function tests.  He also reported a 
history of hypertension since 1985, currently controlled with 
medications.  In that regard, he stated that he had a history 
of some atypical chest discomfort which had been evaluated in 
February 1992 by a Thallium stress test.  The veteran also 
reported a history of a right hand injury.  On physical 
examination, the veteran's blood pressure was 130/80.  The 
impressions included history of INH-induced hepatitis with 
persistent abnormal liver function tests, history of 
recurrent body rash, history of chronic hypertension since 
1985, well controlled on current medical regimen, history of 
abnormal EKG change in 1985 with abnormal Thallium, question 
of thinning inferiorly with history of atypical chest pain.

In April 1995, the veteran testified at a hearing at the RO.  
He reported a long history of contact dermatitis with 
exposure to various allergens, such as grasses and trees.  He 
indicated that he had been able to control his condition with 
medication and total avoidance of irritants.  

On VA medical examination in July 1995, the veteran reported 
that he had been diagnosed with hypertension in 1997 and had 
failed stress tests in 1988 and 1992.  He stated that he was 
currently on medication, which seemed to control his 
hypertension.  On examination, the veteran's blood pressure 
was 120/80 (sitting), 110/80 (lying down), and 124/80 
(standing).  The diagnosis was hypertension cardiovascular 
disease, treated and controlled.

VA outpatient treatment records dated from September 1992 to 
September 1996 show that the veteran was seen during this 
period for several pertinent complaints.  In July 1993, he 
requested medication for hypertension.  At that time, a blood 
pressure reading of 108/72 was recorded.  In October 1993, a 
blood pressure check showed a reading of 128/82; the 
impression was stable hypertension.  In December 1993, the 
veteran reported that he had been advised that his liver 
function tests were abnormal, secondary to INH therapy.  It 
was also noted that he was on medication for hypertension; a 
blood pressure reading of 132/68 was recorded.  Laboratory 
testing showed increased SGOT levels.  In February 1994, an 
abdominal ultrasound was performed and showed that the 
veteran's liver, gallbladder, biliary radicles, kidneys, 
abdominal aorta, spleen, and pancreas were unremarkable.  In 
April 1994, he sought treatment, reporting that the 
technician had advised him that he had a "fatty liver."  
The examiner noted that the abdominal ultrasound report was 
normal.  A March 1995 chest X-ray was normal.  Subsequent 
treatment records show that the veteran continued to receive 
medication which controlled his hypertension.  

On VA medical examination in April 1999, the veteran reported 
a history of hypertension.  He denied shortness of breath or 
coughing.  He indicated that he may have occasional skipping 
heartbeats and short-lasting chest discomfort.  He denied 
vomiting, dysphagia, loss of appetite, involuntary weight 
loss, and dizzy spells.  On physical examination, the 
veteran's heart was definitely enlarged on the left.  The 
apex was in the mamillary line.  There were no murmurs and 
the rhythm was regular.  Blood pressure was 125/88 supine, 
120/86 sitting, and 125/88 standing.  The diagnoses included 
essential hypertension, under treatment, and allergies.  

At his July 2000 hearing, the veteran testified that he was 
first diagnosed with allergic contact dermatitis in service 
in the early 1970s.  He stated that he had received multiple 
treatments since then, including steroids.  He indicated that 
he had continued to receive treatment for allergic dermatitis 
to the present, and that he had been taking medication 
continuously since that time.  He testified regarding the 
symptoms of his dermatitis, which included breakouts of 
itching, burning, and swelling of the skin.  With respect to 
the claim of service connection for hepatitis, he testified 
that he was first diagnosed with hepatitis in service in 
October 1976.  He explained that he had previously tested 
positive for a PPD of tuberculin.  Thus, as a precautionary 
measure, he was started on INH therapy.  However, he 
indicated that he then developed INH-induced hepatitis and 
the medication was continued.  Since that time, he reported 
that he had elevated liver function tests and had been told 
he had an enlarged liver.  He also indicated that he had 
symptoms of fatigue, jaundice, vomiting, and weight loss, 
which he attributed to hepatitis.  He stated that he had 
sprained his right hand and wrist in service in 1974, and 
that military physicians put a splint on his wrist.  He 
indicated that he did not receive follow-up treatment; 
However, the veteran indicated that he currently experienced 
swelling with use.  Regarding his hypertension, the veteran 
testified that he was taking two medications on a daily basis 
to control his hypertension.  He indicated that he also felt 
fatigue which he attributed to his hypertension and stated 
that he had had a heart attack in service in 1990 and had 
been told he had some inferior heart wall thinning.

II.  Service connection claims

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Hensley v. West, 212 Fed.3rd 1255 (Fed. 
Cir. 2000); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Allergic contact dermatitis

Applying the criteria set forth above to the facts in the 
instant case, the Board finds service connection for allergic 
contact dermatitis is warranted.  In that regard, the record 
shows that the veteran was treated repeatedly for allergic 
contact dermatitis in service.  At his May 1992 military 
retirement medical examination, the veteran reported a 
history of body rashes due to allergies and the examiner 
diagnosed chronic allergies secondary to trees, grasses, 
foods, and wool.  

The service medical records document the fact that the 
episodes of contact dermatitis (and the underlying allergic 
condition) experienced by the veteran during service was not 
acute and transitory.  While he has been able to avoid acute 
outbreaks of contact dermatitis since his service separation 
by restricting his contact with allergenic substances and 
taking medication to keep his symptoms under control, the 
underlying chronic condition is still present, as shown by 
the November 1992 VA medical examination report.  In sum, the 
evidence of record establishes that the veteran had a chronic 
allergic contact dermatitis in service and still has the 
condition presently, although it is now well controlled by 
medication and avoidance of allergens.  Thus, service 
connection for allergic contact dermatitis is warranted.

Hepatitis

With respect to this issue, the Board notes that the 
veteran's service medical records clearly indicated that he 
developed hepatitis in service and a result of INH therapy.  
At the time of his May 1992 military retirement medical 
examination, it was noted that he had a history of hepatitis 
with current residuals of elevated SGOT and SGPT levels.  
Likewise, the post-service medical evidence shows continued 
findings of residuals of in-service hepatitis.  For example, 
post-service VA outpatient treatment records contain 
laboratory test results showing increased SGOT levels.  On VA 
medical examination in December 1992, the diagnosis was 
history of INH-induced hepatitis with persistent abnormal 
liver function tests.  In view of this evidence, the Board 
finds that the veteran first developed INH-induced hepatitis 
in service and currently exhibits ascertainable residuals of 
that hepatitis, including abnormal liver function tests.  
Therefore, service connection for residuals of hepatitis is 
warranted.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

Right hand and wrist injury

With respect to this issue, the veteran's service medical 
records document that he was seen in December 1974 and 
January 1975 for right hand pain following an injury.  X-ray 
examination at that time was normal and the diagnosis was 
ligament strain versus bone contusion.  The remaining service 
medical records are negative for abnormalities pertaining to 
the right hand or wrist.  At his May 1992 military retirement 
medical examination, the veteran reported a history of a 
right hand injury in November 1974 while playing football.  
However, no objective abnormalities of the right hand or 
wrist were identified on clinical evaluation.  

Likewise, the post-service medical records continue to show 
no objective indication or medical diagnosis of a current 
right hand or wrist disability.  On VA orthopedic examination 
in November 1992, the veteran reported a sprain of the right 
wrist in service.  Since that time, he indicated that he had 
had no more than occasional stiffness in the wrist.  X-ray 
examination of the right wrist was again normal.  The 
impression was "history of" old right wrist sprain.  
However, no current right hand or wrist disability was 
diagnosed.  The remaining post-service medical records are 
negative for a current diagnosis of a right hand or wrist 
disability.

As set forth above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
without exception, the pertinent medical evidence has failed 
to document the existence of a current right wrist or hand 
disability.  The Board has considered the veteran's 
contentions to the effect that he has a current right wrist 
and hand disability as a result of the 1974 injury; however, 
although he worked in the emergency room during service, the 
record does not reflect that the veteran himself is competent 
to provide the requisite medical opinion necessary to well-
ground his claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Likewise, the Board has considered his statements to the 
effect that he currently experiences occasional right hand 
stiffness or swelling with use, which he attributes to his 
in-service injury.  However, the Court has held that a 
veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

Therefore, in the absence of competent medical evidence 
presently demonstrating a current right hand or wrist 
disability, the Board must conclude that the claim of service 
connection for a right hand and wrist disability is not well 
grounded and must be denied.  38 U.S.C.A. § 5107.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

II.  Initial rating for hypertension with chest pain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 125-26.

Criteria in effect at the time the veteran filed his claim 
provided that a 10 percent rating was warranted for 
hypertension when current diastolic blood pressure readings 
were predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  A 20 percent rating required 
diastolic pressure readings of predominantly 110 or more, 
with definite symptoms.  A schedular evaluation of 40 percent 
was assigned when the diastolic blood pressure was 
predominantly 120 or more with moderately severe symptoms.  
Finally, a schedular evaluation of 60 percent was be assigned 
when the diastolic blood pressure readings were predominantly 
130 or more with severe symptoms.  Id.

Effective January 12, 1998, the Rating Schedule was amended 
to provide a 10 percent rating for hypertension when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; or with a history of 
diastolic pressure predominantly 100 requiring continuous 
medication for control.  See 62 Fed. Reg. 65207-65224 (1998) 
(codified at 38 C.F.R. § 4.104, Code 7101 (1999).  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure 
predominantly is 200 or more.  A 40 percent disability rating 
is warranted with diastolic pressure predominantly 120 or 
more.

In applying the criteria set forth above to the facts in the 
instant case, the Board concludes that an evaluation in 
excess of 10 percent for hypertension is not warranted, under 
either the old or the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Although the veteran has been on 
continuous medication for control of his hypertension, his 
condition has not been shown to be manifested by diastolic 
pressure readings of predominantly 110 or more with definite 
symptoms, or by systolic pressure predominantly is 200 or 
more.  

In fact, the post-service medical evidence of record shows 
numerous blood pressure readings for the veteran.  However, 
these records are negative for any diastolic readings of 110 
or more or of systolic readings of 200 or greater, let alone 
readings above these levels recorded on a persistent basis.  
Thus, it follows that an initial rating in excess of 10 
percent is not warranted.

In reaching this decision, the Board notes that the veteran's 
service-connected disability includes "chest pain."  Thus, 
the Board has considered the possibility of assigning a 
separate compensable rating for such symptomatology.  Esteban 
v. Brown, 6 Vet. App. 259 (1994) (Notwithstanding 38 C.F.R. § 
4.14, VA is required to provide separate ratings for separate 
manifestations of the same disability which are not 
duplicative or overlapping).  However, the post-service 
evidence indicates that the veteran's chest pain has been 
only "occasional" and "short-lasting."  The Board finds 
that these symptoms do not rise to the level of a compensable 
rating under any applicable diagnostic code.  See e.g. 
Diagnostic Code 5321 (providing for the evaluation of 
injuries involving Muscle Group XXI, muscles of respiration), 
Diagnostic Code 5024 (providing for the evaluation of 
tenosynovitis).  Thus a separate compensable rating for chest 
pain is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) in evaluating the veteran's hypertension with 
chest pain.  However, the Board finds that the evidence does 
not show, nor has the veteran contended, that his disability 
is so exceptional or unusual as to warrant the assignment of 
an extraschedular evaluation.  Thus, this provision is not 
for application.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995) (holding that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where the circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual). 

In summary, the Board finds that a 10 percent rating for 
hypertension with chest pain most accurately contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.


ORDER

Service connection for allergic contact dermatitis and 
hepatitis is granted.

Service connection for residuals of a right hand and wrist 
injury is denied.

An initial rating in excess of 10 percent for hypertension 
with chest pain is denied.


REMAND

The Board finds that the veteran's claims for increased 
ratings for his right and left knee disabilities are well 
grounded under 38 U.S.C.A. § 5107(a), based on his 
evidentiary assertions concerning the severity of his right 
and left knee symptomatology.  King v. Brown, 5 Vet. App. 19 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In 
this case, the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since he has submitted well-grounded claims, VA has a duty to 
assist in the development of facts pertinent to his claims.  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The record reflects that the veteran most recently had a VA 
medical examination in April 1999.  At his July 2000 hearing, 
however, he stated that his right and left knee disabilities 
had increased in severity since that time.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992) (where veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination).

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, VA 
General Counsel has held that where the medical evidence 
shows that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his disability is not based on 
limitation of motion, a separate rating for limitation of 
motion under Code 5003 may be assigned if there is additional 
disability due to limitation of motion.  VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  Thus, 
it is necessary for the RO to evaluate the veteran's service-
connected right and left knee disabilities in view of the 
aforementioned General Counsel opinion.  If the veteran 
exhibits both recurrent subluxation/lateral instability and 
arthritis with the requisite limitation of motion of the knee 
joints, he is entitled to consideration of separate 
compensable ratings under Codes 5003 and 5257.

Finally, as set forth above in the Introduction portion of 
this decision, the RO issued an SSOC in November 1999, in 
which the RO indicated that the 10 percent for the veteran's 
left knee disability was being continued.  However, a review 
of the claims folder indicates the veteran's left knee 
disability was initially rated zero percent disabling.  The 
record does not contain a rating decision indicating that the 
rating for the veteran's left knee disability was increased 
from zero to 10 percent, nor does it appear that the veteran 
has received any increased compensation.  It appears that 
this matter requires clarification by the RO.  

Thus, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims and to ensure 
due process, the case is REMANDED for the following:

1.  The RO should review the record and 
clarify the rating currently assigned the 
veteran's service-connected left knee 
disability.  The veteran and his 
representative should be informed of the 
RO's findings.

2.  The RO should also contact the 
veteran and afford him the opportunity to 
identify or submit records from medical 
care providers who have treated him 
recently for his service-connected right 
and left knee disabilities.  After 
securing any necessary authorization for 
release of medical information, the RO 
should obtain copies of all records (not 
previously obtained) for association with 
the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination, to determine the 
current severity of his service-connected 
right and left knee disabilities.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
studies deemed necessary, such as X-ray 
or imaging studies, should be performed 
and the results reviewed prior to 
completion of the examination report.  
The examiner should specifically report 
range of motion of the right and left 
knees and comment on the presence or 
absence of any instability, subluxation, 
episodes of locking, and effusion.  To 
the extent feasible, the examiner should 
also report the degree of any additional 
range of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on movement, and 
comment on how and to what extent these 
manifestations affect the veteran.  If 
the severity of the manifestations cannot 
be quantified, the examiner should so 
indicate.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the case should be 
reviewed by the RO, with consideration of 
all pertinent laws, regulations, and 
Court decisions, to include VA O.G.C. 
Prec. Op. No. 23-97; 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, and 4.59.

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
an opportunity to respond.  The case should then be returned 
to the Board for further review.  The veteran has the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 



